FILED IN
                                       CASE NO. 12-14-00253-CV              12th COURT OF APPEALS
                                                                                 TYLER, TEXAS
                                                                            11/2/2015 11:12:03 AM
JERRY WEAKS and                                   §       IN THE COURT      OF     PAM ESTES
      JOYCE WEAKS,                                        APPEALS FOR                Clerk
                                                           TWELFTH COURT OF
                        APPELLANT                         APPEALS DISTRICT
                                                              OF TEXAS
                                                  §
                  V.
                                                  §

KATHLEEN JEANETTE
  WHITE,                                          §

                        APPELLEE                  §



                                    CERTIFICATE OF CONFERENCE


TO THE HONORABLE COURT:


             This will certify and confirm that the undersigned attorney for the Appellants has

forwarded notice to Ms. Jane Parreiras-Horta, the attorney for the Appellee, in regard to the

Appellants’ motion for extension of time to file the motion for rehearing. Thus, the undersigned

has attempted to confer with opposing counsel and is awaiting a response from same.



                                                      Respectfully submitted,

                                                       /s/ Aubrey L. Jones, Jr.
                                                      ___________________________________
                                                      Aubrey L. Jones, Jr.
                                                      Attorney at Law
                                                      State Bar No. 10859100
                                                      P.O. Box 168
                                                      106 W. Tyler St.

Weaks v. White
Request for Extension

PAGE 1
                                                       Athens, Texas 75751
                                                       Telephone: (903) 675-7990
                                                       Fax: (903) 670-3424
                                                       Email: aubreyjoneslaw@embarqmail.com

                                               ATTORNEY FOR APPELLANTS



                                     CERTIFICATE OF SERVICE


             This will certify that a true and correct copy of the above Certificate of Conference has

been served on Appellee’s attorney of record, Ms. Jane Parreiras-Horta, in accordance with the

Texas Rules of Appellate Procedure.



             Signed this __2nd____ day of November___, 2015.


                                                        /s/ Aubrey L. Jones, Jr.
                                                       _________________________________
                                                       Aubrey L. Jones, Jr.




Weaks v. White
Request for Extension

PAGE 2